MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Nov 20 2020, 9:14 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Joel M. Schumm                                          Jenny R. Buchheit
Indianapolis, Indiana                                   Stephen E. Reynolds
                                                        Sean T. Dewey
Valerie K. Boots                                        Ice Miller LLP
Marion County Public Defender Agency                    Indianapolis, Indiana
Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                              November 20, 2020
Commitment of M.S.,                                     Court of Appeals Case No.
Appellant-Respondent,                                   20A-MH-508
                                                        Appeal from the Marion Superior
        v.                                              Court
                                                        The Honorable Steven R.
Community Health Network,                               Eichholtz, Judge
Inc.,                                                   The Honorable Melanie Kendrick,
                                                        Magistrate
Appellee-Petitioner.
                                                        Trial Court Cause No.
                                                        49D08-2001-MH-4455



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020                Page 1 of 14
                                     Statement of the Case
[1]   Appellant M.S. appeals the trial court’s order of temporary involuntary

      commitment. We affirm.


                                                    Issue
[2]   M.S. presents one issue for our review, which we restate as: whether the trial

      court’s order of temporary involuntary commitment is supported by sufficient

      evidence.


                               Facts and Procedural History
[3]   On January 24, 2020, sixty-five-year-old M.S. was admitted into a hospital in

      the Community Health Network (“Hospital”). The circumstances surrounding

      M.S.’s admission are that she was living in her car, and, because the weather

      was cold, she was running her car to stay warm. She eventually ran out of gas

      and contacted one of her brothers for gas money. When her brother refused to

      give her money, M.S. threatened to burn down his house. M.S.’s brother then

      contacted the police, who found her living in her car in unsanitary conditions

      and exhibiting delusional and psychotic behavior. M.S. was taken to the

      hospital where she was evaluated and determined to be suffering from

      schizophrenia.


[4]   Based upon this evaluation, hospital staff filed an application for the emergency

      detention of M.S. In the application it was alleged that M.S. was suffering from

      a psychiatric disorder and was both gravely disabled and dangerous to others.


      Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 2 of 14
      The application specified that M.S. was “paranoid and delusional, threatening

      to kill her brother and Evan Bayh with a gun or baseball bat” and believing that

      everyone around her is “Satanists who are trying to steal [her] intellectual

      property.” Appellant’s App. Vol. II, p. 13.


[5]   A few days later, Dr. Jacob Mulinix, on behalf of the Hospital, filed a Report

      Following Emergency Detention, requesting the trial court to order a temporary

      involuntary commitment of M.S. Dr. Mulinix indicated that M.S. was

      suffering from schizophrenia and was gravely disabled. More specifically, Dr.

      Mulinix reported that M.S. was living in her car, which had feces throughout it,

      that she had no insight into her illness, and that she had refused to begin

      voluntary treatment.


[6]   On February 3, the court held a commitment hearing. Dr. Gaimur Mian and

      M.S.’s two older brothers, R.S. and W.S., testified in support of her temporary

      commitment. Dr. Mian, a psychiatrist, testified that he had examined M.S. ten

      times since she had been admitted to the hospital, including on the day of the

      hearing, and he had diagnosed M.S. with schizophrenia. He testified that,

      while in the hospital, M.S. was being given the oral form of Haldol to treat her

      mental illness. However, M.S. was taking the medication “quite reluctantly”

      and only to “appease” her medical providers during her commitment. Tr. Vol.

      II, p. 9. Dr. Mian stated that M.S. does not believe she is ill, and therefore she

      does not want to take any medication and had no intention of continuing any

      medication once she was released.



      Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 3 of 14
[7]   Dr. Mian further testified that although the oral medication M.S. had been

      taking during her hospital stay had helped her thought processes to become

      more logical and coherent, it had not improved her delusions. Dr. Mian stated

      that M.S. was “still very delusional” and “still ha[d] poor insight” into her

      condition in that she did not believe she has schizophrenia. Id. at 7. He

      explained that the two major fixed delusions held by M.S. involved her belief

      that Evan Bayh was persecuting her and that she had invented things like a five

      screen television and the microwave oven but that this intellectual property had

      been stolen from her.


[8]   Dr. Mian also testified that due to her mental illness, M.S. is unable to function

      and meet her own needs. He agreed that M.S. suffers from a substantial

      impairment of her judgment, reasoning, and behavior such that she is unable to

      function independently and that she needs medication to treat her mental

      illness. Dr. Mian concluded that M.S. was gravely disabled due to her chronic

      mental illness.


[9]   Dr. Mian further testified that a temporary commitment of M.S. was necessary

      in order to convince her to take her antipsychotic medications and make her

      accountable for doing so. In addition, the medical staff would be able to assist

      her with social services in order to find housing and manage her money. Dr.

      Mian testified that his treatment plan for M.S. included the injectable form of

      Haldol because it remained in a patient’s system for a month and alleviated the

      necessity of the patient remembering to take their medication as well as

      avoiding the issue of patients refusing to take the medication. Dr. Mian

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 4 of 14
       anticipated a one-week in-patient stay to administer the injection, monitor any

       effects, and allow social services to arrange for housing and other needs. He

       also stated that notes from a prior commitment of M.S. indicated she was given

       the injection of Haldol, and her mental status improved such that she could

       continue merely with out-patient care. Dr. Mian testified that with the

       temporary commitment and medication, M.S.’s prognosis would be “fair to

       good,” but without treatment, her prognosis would be “poor.” Id. at 13.


[10]   Next, R.S., one of M.S.’s brothers, testified. R.S. stated that M.S. calls him and

       their other brother, W.S., asking for money. Previously, they had given her

       money and paid for her car to be repaired, but recently the brothers had told

       M.S. that they would not give her any more money until she went back to the

       doctor and got back on her medication. However, when they told her that, she

       threatened them, stating she was going to kill them, shoot them, burn down

       W.S.’s house, and beat W.S. with a baseball bat.


[11]   R.S. also testified that M.S. had been living in her car for approximately two

       years after she was evicted from her apartment because she would not allow her

       apartment to be treated for bedbugs. M.S. thought they were going to try to kill

       her and she referred to the situation as “the Holocaust.” Id. at 17. R.S.

       described the condition of M.S.’s car as “completely full . . . of all of her

       belongings, food, garbage” with the bumper dragging on the ground. Id. at 18.

       He testified that there were “bags of poop” in the trunk and that the car repair

       shop believed the car to be beyond repair and refused to take it inside their

       building to verify this because of the smell. Id.

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 5 of 14
[12]   Additionally, R.S. testified that M.S. had told him that she carried Evan Bayh’s

       children for the first six months before they were extracted from her body and

       placed into the body of Susan Bayh for delivery. Yet, R.S. testified that when

       M.S. is on her medication, she “has almost a normal life.” Id. In the past,

       social services assisted her in securing an apartment, R.S. and W.S. helped with

       furnishings, and M.S. was able to afford the rent and utilities. In addition, R.S.

       testified that he bought the car for M.S. and that she was previously able to

       maintain it. However, R.S. stated that M.S. has a history of noncompliance

       with her medication and that he believed she would not take her medication

       without a court order.


[13]   W.S., M.S.’s other brother, also testified. He described M.S. as “a completely

       different person,” “a real sweet person, lovable person” that everyone loves

       being around when she is on her medication. Id. at 21. He also testified about

       another eviction in which M.S. “was screaming and hollering at the other

       tenants.” Id. W.S. agreed with his brother’s assessment that M.S. would not

       take her medication without a court order.


[14]   Finally, M.S. testified on her own behalf at the commitment hearing. She

       began by describing her plan to get on the waiting list for an apartment where

       the rent is based on a sliding scale. In the meantime, she stated she was hoping

       to be allowed to stay at a shelter where she had previously stayed after she was

       evicted. Counsel then asked M.S. if she is able to take care of herself. M.S.

       responded:



       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 6 of 14
               Most definitely I am. I have so many things to address. These
               are the clothes that have not been washed. And I have a red
               sweater, it is too hot to put on. But I had it on that day. And
               there is no feces in my car. And if there is a smell it is
               manufactured by Evan Bayh’s Satanism. I have known him
               since I was thirteen years old. I met him through my classmate
               at Chartrand High School, which turned into Roncalli just that
               following year. Danny Dryer, a mutual friend, is how I met
               Evan Bayh. And I have known Shelly Season – Shelly Jackson
               through Susan Bayh since she was in college at Ball State.
               Friends with her parents, Frank and Sharon Jackson, who lived
               on East Southport Road. She was not from California as that big
               spread said when he was governor. And we [rode] to some
               church functions together and she showed me her first apartment.
               There – regarding that bag, in August, there was an only [sic]
               feces in a bag in my trunk. I had been at Eagle Creek Park and I
               had to go to the bathroom and I – it was near – it was nearing
               closing time and I had to get out. And I did not have time to
               drive to the – the park restroom, get out and go in, come back
               and drive out. So I did go in a bag, put it in my trunk and forgot
               to dispose. That is the only reason why that was still in there and
               I did get out on time from the park. And I frequent Eagle Creek
               Park. I usually buy a yearly pass. And I eat healthy and I try to
               exercise. And my car is cluttered. Of course, I have food in my
               car. Now it would be garbage because I have not for over a week
               been in my car to discard. There was no – I keep extra cups
               because I go to the Valero station and wash daily. And I have
               this scrub, but it is gone so I do not – I cannot think – scrubber in
               my car and soap. And I would fix morning coffee. They have a
               microwave. I would microwave water and I buy my own coffee
               and then would make it – my own coffee.
Id. at 24-25.


[15]   M.S. denied needing a court order to take her medication, and, when asked if

       there was anything else she wanted the court to know, she stated:
       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 7 of 14
               Yes. Evan Bayh steals money from me and steals gas from me.
               At the end of the month, frequently I do have to ask for money.
               You will have to ask him why. I think it is just because he is
               suffering because Evan and [ ] Susan both have stolen my
               intellectual property and for decades and gotten wealthy. I
               believe it used to be on file at my grade school, St. Mark’s
               Catholic elementary school, all that I did, writing, movies, plays,
               musicals, music. And I continued it in high school at Roncalli
               and in college at IU and then at IUPUI, when I went back to
               IUPUI in the 80’s until mid-90’s. And I was registered – I was
               registered in January, begin January 13 and three courses that
               IUPUI could complete my degree in sociology. Having me
               detained has caused me that I have to drop out yet pay over
               $3000 for these courses. And of course, being on Social Security,
               that causes a problem for me. Plus, court fees that I still owe
               from the apartment issue. I had excellent relationships with
               people in that apartment. I was not yelling at them at all. I
               yelled at no one in that apartment.
Id. at 25.


[16]   On cross examination, M.S. acknowledged that she does not believe she has a

       mental illness. When asked about her testimony that Evan Bayh had created

       the odor in her car, she stated that she had “witnessed his Satanism,” that he

       “can manufacture smells,” and that he “manufactures bugs – cockroaches and

       bedbugs.” Id. at 26-27. In addition, she testified that five years ago Evan Bayh

       told her he was a Satanist.


[17]   At the conclusion of the hearing, the trial court granted the Hospital’s request

       for a temporary involuntary commitment of M.S., finding that she suffers from

       schizophrenia and is gravely disabled. The trial court ordered that M.S. should


       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 8 of 14
       be temporarily committed for a period not to exceed ninety days. M.S. now
                  1
       appeals.


                                       Discussion and Decision
[18]   M.S. contends the evidence was not sufficient to support the trial court’s order

       of temporary involuntary commitment. Civil commitment proceedings have a

       dual purpose: to protect the public and to ensure the rights of the person whose

       liberty is at stake. Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d
271, 273 (Ind. 2015). When reviewing a challenge to the sufficiency of the

       evidence to support a civil commitment, we will affirm if, considering only the

       probative evidence and the reasonable inferences supporting it, a reasonable

       trier of fact could find that the necessary elements were proven by clear and

       convincing evidence. Id. We will not weigh the evidence or assess witness

       credibility. Id.


[19]   The Hospital was required to prove by clear and convincing evidence that (1)

       M.S. is mentally ill and either dangerous or gravely disabled and (2) that

       commitment of M.S. is appropriate. See Ind. Code § 12-26-2-5(e) (2007). Clear

       and convincing evidence requires proof that the existence of a fact is highly




       1
         M.S.’s ninety-day temporary commitment has expired, and therefore, the issue is moot. However, the issue
       is one of great public importance that is likely to recur. Accordingly, we will address the issue on its merits.
       See M.Z. v. Clarian Health Partners, 829 N.E.2d 634, 637 (Ind. Ct. App. 2005), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020                   Page 9 of 14
       probable. Matter of Commitment of C.N., 116 N.E.3d 544, 547 (Ind. Ct. App.

       2019).


[20]   M.S. does not challenge the trial court’s finding that she is mentally ill but

       argues that the Hospital failed to prove by clear and convincing evidence that

       she is gravely disabled. “Gravely disabled” means a condition in which an

       individual, as a result of mental illness, is in danger of coming to harm because

       the individual:


                (1) is unable to provide for that individual’s food, clothing,
                shelter, or other essential human needs; or


                (2) has a substantial impairment or an obvious deterioration of
                that individual’s judgment, reasoning, or behavior that results in
                the individual’s inability to function independently.


       Ind. Code § 12-7-2-96 (1992). The trial court found that M.S. is gravely

       disabled, but it did not specify whether that finding was based on her inability

       to provide for her basic needs or her inability to function independently. As this

       Court has noted, because this statute is written in the disjunctive, a trial court’s

       finding of grave disability survives if we find that there was sufficient evidence

       to prove either that the individual is unable to provide for her basic needs or

       that her judgment, reasoning, or behavior is so impaired or deteriorated that it

       results in her inability to function independently. See Civ. Commitment of W.S. v.

       Eskenazi Health, Midtown Cmty. Mental Health, 23 N.E.3d 29, 34 (Ind. Ct. App.

       2014), trans. denied (2015). Nevertheless, we discuss both factors here in order

       to address all of M.S.’s concerns.

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 10 of 14
[21]   First, M.S. asserts that the Hospital has not shown by clear and convincing

       evidence that she was in danger of coming to harm from living in her vehicle.

       Additionally, she points to her monthly disability benefits and her stated plans

       to rent an apartment and/or stay in a shelter and claims there is no evidence to

       suggest she would not be able to live in an apartment.


[22]   At the commitment hearing, the evidence showed that M.S. had been living in

       her car for two years and that it was full of her belongings, food, and garbage.

       At the time M.S. was taken to the hospital in January, she had been running the

       car for heat, had run out of gas, and had asked her brothers for gas money.

       M.S.’s brother, R.S., testified that the car’s bumper was dragging on the ground

       and the car was believed to be beyond repair but the car repair shop was unable

       to verify this due to the odor.


[23]   Dr. Mian testified that, due to her mental illness, M.S. is unable to meet her

       own needs and that she had been “[l]iving in her car in the cold with no

       resources and really poor hygiene.” Tr. Vol. II, p. 7. He diagnosed M.S. with

       schizophrenia and stated that M.S. does not believe she is ill. Dr. Mian testified

       that, due to this belief, M.S. was taking medication in the hospital merely to

       appease the hospital staff but had no intention of continuing any medication

       once she was released.


[24]   Although M.S. received approximately $1200 of Social Security benefits each

       month, she routinely ran out of money and asked for money from her brothers.

       In addition, although M.S. testified that she planned to get an apartment


       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 11 of 14
       and/or stay in a shelter, she apparently had not done so in the past two years.

       Moreover, the evidence revealed that M.S. had previously had difficulty

       maintaining housing when she obtained it. As a result of her refusal to treat her

       mental illness with the proper medication, M.S. had been evicted from two

       different apartments. In one case she refused to let her apartment be treated for

       bedbugs because she thought someone was trying to kill her and in another case

       she was screaming at the other tenants. As a result, she was living in a parking

       lot in an inoperative car, which at times did not have heat. In contrast to M.S.’s

       current living arrangement, her brothers testified that when M.S. was on

       medication, she was able to live in an apartment, pay her living expenses, and

       maintain her car.


[25]   M.S. next claims that the Hospital has not shown she is in danger of coming to

       harm due to her inability to function independently, even given a substantial

       impairment of judgment or reasoning.


[26]   The evidence most favorable to the trial court’s determination indicates that she

       suffers from “schizophrenia continuous,” a chronic mental illness and has been

       the subject of at least two prior commitments. Tr. Vol. II, p. 8. Dr. Mian

       testified that the oral medication M.S. was reluctantly taking while hospitalized

       improved her thought processes in that she was more logical and coherent.

       Although the oral medication provided little improvement with M.S.’s

       “grandiose delusions,” the records from her most recent commitment showed

       that the injectable form of the medication improved her mental status such that

       she was appropriate for out-patient follow up. Id. Dr. Mian further testified

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 12 of 14
       that M.S.’s “judgment is completely misguided or impaired primarily by her

       delusions” because she “believes these delusions so much that they actually

       influence her life” and have caused her to be evicted from an apartment. Id. at

       15. Dr. Mian also stated that M.S. continues to lack insight into her mental

       illness. Indeed, M.S. testified that she does not believe she suffers from a

       mental illness, denied refusing medication, and blamed the smell in her car and

       her lack of funds on Evan Bayh.


[27]   In summary, M.S. is not able to manage her money, does not have and has not

       been able to maintain stable shelter, has not been able to maintain suitable

       hygiene, and is guided by her severe delusions which substantially impair her

       judgment and reasoning. Under these circumstances, we conclude the Hospital

       presented clear and convincing evidence that, as a result of her mental illness,

       M.S. is gravely disabled because she is in danger of coming to harm due to her

       inability to provide for her shelter and other basic needs and/or due to her

       inability to function independently as a result of the substantial impairment of

       her judgment, reasoning, and behavior. M.S.’s assertion to the contrary is

       merely an invitation for us to reweigh the evidence, which we cannot do. See

       Civil Commitment of T.K., 27 N.E.3d at 273. The evidence was sufficient to

       support the trial court’s order of temporary involuntary commitment.


                                               Conclusion
[28]   Based on the foregoing, we conclude the Hospital presented sufficient evidence

       to support the trial court’s order of temporary involuntary commitment.


       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 13 of 14
[29]   Affirmed.


       Pyle, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-MH-508 | November 20, 2020   Page 14 of 14